Citation Nr: 1512193	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for urticaria with angioedema, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental health condition, to include as secondary to urticaria with angioedema.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to a higher initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with depressed mood.

5.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A June 2011 rating decision denied service connection for urticaria with angioedema, denied service connection for adjustment disorder (claimed as a mental health condition), and denied entitlement to TDIU.  The Veteran perfected an appeal of these issues in April 2013.  

An April 2013 rating decision granted service connection for PTSD with depressed mood and assigned a 30 percent disability rating under Diagnostic Code 9411, effective September 3, 2010.  The Veteran perfected an appeal of the issue of the disability rating in August 2014.  

A February 2014 rating decision continued a 20 percent disability rating for service-connected diabetes mellitus, type II.  The Veteran perfected an appeal of this issue in August 2014.

Finally, a May 2014 rating decision denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran perfected an appeal of this issue in August 2014.

The issues of service connection for urticaria with angioedema and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw the appeal of entitlement to service connection for a psychiatric condition separate from service-connected PTSD.

2.  The Veteran does not have a current diagnosis of peripheral neuropathy in her left upper extremity, right upper extremity, left lower extremity, or right lower extremity.

3.  For the entire period of appeal, the Veteran's the service-connected PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms of depressed mood, anxiety, and chronic sleep impairment.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of memory; impaired judgment; or impaired abstract thinking.

4.  For the entire period of appeal, the Veteran's service connected diabetes mellitus, type II, is manifested by requiring insulin and a restricted diet, with no evidence of regulation of activities. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  For the entire period of appeal, the criteria the criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  For the entire period of appeal, the criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative indicated in August 2014 that he was withdrawing the appeal for service connection for a separate psychiatric condition.  He further stated that PTSD is an anxiety-type disorder, and that the issue on appeal is a moot point because service connection has already been established.   In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in July 2014, prior to the adjudication of the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, an increased initial rating for service-connected PTSD, and an increased rating for service-connected diabetes mellitus, type II.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a total disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and for increased ratings for service-connected PTSD and diabetes mellitus, type II.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and for increased ratings for service-connected PTSD and diabetes mellitus, type II, and the duty to assist requirements have been satisfied with regard to these claims.  VA medical records and private provider medical treatment records are associated with the claims file.  Lay statements in support of the Veteran's claims are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations March 2013, January 2014, and May 2014 to obtain medical evidence regarding the nature and etiology of the claimed peripheral neuropathy of the extremities and the severity of the service-connected PTSD and diabetes mellitus, type II.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms, diagnoses, and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to these claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and for increased ratings for service-connected PTSD and diabetes mellitus, type II.

III.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, peripheral neuropathy as an organic disease of the nervous system is among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for Peripheral Neuropathy of the 
Bilateral Upper and Lower Extremities

The Veteran contends that she has numbness and weakness in her upper and lower extremities that is related at least in part to her service-connected diabetes mellitus, type II.  See the March 2014 statement; June 2014 statement.

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of peripheral neuropathy in any of her extremities.  Service treatment records (STRs) indicate that the Veteran was diagnosed with gestational diabetes in January 1994; however, STRs are silent for complaints or diagnosis of peripheral neuropathy in any of the Veteran's extremities during her military career.  The Veteran has also not identified or submitted any medical evidence establishing a diagnosis of a condition of the upper or lower extremities during active service or at any time after active service.  

VA treatment records indicate that in December 2010, the Veteran denied numbness and tingling in her feet, which she checked nightly.  In April 2011, the Veteran reported experiencing numbness, tingling, or burning in her feet or toes.  In September 2011, the Veteran denied unilateral weakness, numbness, or tingling, and denied neuropathy.  In March 2012, the Veteran denied experiencing peripheral neuropathy.  In June 2012, the Veteran again denied numbness and tingling in hands or feet.

A March 2013 VA diabetes mellitus examination report indicates that the Veteran was neurologically intact and that the Veteran did not have diabetic peripheral neuropathy.

In May 2013, during a VA diabetes assessment, the Veteran reported numbness, tingling, and loss of feeling in her feet.

In January 2014, the Veteran underwent another VA diabetes examination.  Although the examination is silent for mention of peripheral neuropathy, the Veteran was not found to have any recognized complications of diabetes mellitus.

A February 2014 VA treatment record indicates that peripheral pulses were present and sensation was intact.  

In May 2014, a VA examiner reviewed all the available records using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to for a medical opinion and an examination would likely provide no additional relevant information.  The examiner noted that the Veteran had never been diagnosed in the past with diabetic peripheral neuropathy and pointed to the March 2013 and January 2014 VA examinations that were negative for findings of peripheral neuropathy, and concluded that there was insufficient evidence to warrant a diagnosis of diabetic-related neuropathy involving the bilateral upper and lower extremities.  The examiner further opined that the Veteran's deep tendon reflexes of the bilateral biceps, triceps, brachioradialis, knees, and ankles were normal.  Moreover, the light touch/monofilament testing results of the bilateral shoulder areas, inner/outer forearms, hands/fingers, knees/thighs, ankles/lower legs, and feet/toes testing results were normal.  Finally, the examiner noted that the Veteran did not have trophic changes attributable to peripheral neuropathy.

The Veteran contends generally that she has numbness and weakness in her extremities, secondary to her diabetes mellitus.  The Board finds that although the Veteran is competent to describe feelings of numbness and weakness, she is not competent to diagnose a neurological condition.  Indeed, such a diagnosis requires interpretation of symptoms, knowledge of the neurological field, and consideration of the effects of other medical conditions including diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, or right lower extremity.  The Board carefully considered whether the April 2011 and May 2013 reports of feeling numbness in her feet could be sufficient to establish a current diagnosis.  However, the record does not offer any further details beyond the Veteran's reports.  The reported numbness in her feet was not listed as a diagnosis, nor is it listed in any "active problem" list in VA treatment records.  On the other hand, the May 2014 VA examiner reviewed the complete file and concluded that there was no diagnosis of peripheral neuropathy in upper extremities or lower extremities.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper or lower extremities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

IV. Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis:  Higher Initial Rating for PTSD

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

In Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), the Court stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id. 

In this case, the Veteran contends that her service-connected PTSD warrants at least a 50 percent rating because it severely impairs her employability.  She asserts that she has not been able to maintain gainful employment since at least September 2010.  See the May 2013 notice of disagreement; August 2014 VA Form 9.  The Board notes that in April 2011, the Social Security Administration (SSA) found that the Veteran was entitled to monthly disability benefits beginning in October 2010.

The Board finds that for the entire appeal period, the service-connected PTSD does not more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  As will be explained in detail below, the weight of the competent and credible evidence shows that for the entire appeal period, the service-connected PTSD caused mild-to-moderate symptoms and some difficulty in social and occupational functioning, as evidenced by GAF scores between 58 and 61. 

VA treatment records indicate that in October 2010, the Veteran was assessed as having depression.  She reported that it was hard getting up some days, felt very tired, and had no motivation.  The Veteran further reported that she had suicidal thoughts on some days, but no plans, and felt hopeless daily.

In April 2011, a VA depression screening was negative; however, the Veteran attended a psychology group therapy session and was diagnosed as having anxiety.  In August 2011, the Veteran was seen for treatment of adjustment reaction with mixed emotions.  The Veteran reported that she was under a lot of stress for the past few months due to factors including her diabetes mellitus being out of control, her financial situation, and her daughter struggling in school.  She denied having suicidal or homicidal ideations.  She was assessed as coping adequately with numerous stressors.  In September 2011, the Veteran was coping with grief due to finding out that her long-term partner was seeing someone else.  She reported feelings of anger, sadness, and betrayal, but no suicidal or homicidal ideations.  She also reported feeling hopeless about her urticaria, and that she was starting taking college classes online.

In May 2012, the Veteran was still being seen at VA for adjustment reaction with mixed emotion.  She reported having a very stressful month due to several family and friends being seriously ill or passing away, causing her to overeat and gain weight.  She also reported that she was starting a new job, which she was excited about because the hours were good and she would be able to do school work during down time.  She indicated that she was sleeping well most nights with Zolpidem and using Trazodone occasionally.  In October 2012, the Veteran reported that she was adjusting to living on her own, loved school, and was getting straight As.  

In March 2013, the Veteran was afforded a VA PTSD examination.  The Veteran's Axis I diagnosis was PTSD with depressed mood, with a GAF score of 61, which is indicative of mild symptoms and some difficulty in social and occupational functioning.  The examining psychologist indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner indicated the symptoms did not include panic attacks, near continuous panic, memory loss, flattened affect, abnormal speech, difficulty understanding complex commends, impaired judgment or thinking, impairment in thought processes or communication, disturbances in motivation or mood, difficulty establishing or maintaining relationships, difficulty adapting to stressful circumstances, suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of hygiene, intermittent inability to perform activities of daily living or disorientation to time or place.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran reported reduced efficiency when completing tasks at work and in schoolwork, social withdrawal, reduced care for her home, verbal arguments with romantic partners and family, and reduced recreational activities.  In spite of the Veteran's mental health concerns, the examiner reported, the Veteran continued to engage in school, was motivated for school, maintained relationships with her daughter and friends, maintained a stable home, and cared for herself independently.  The examiner concluded that overall, the Veteran maintained mild impairments in attention and concentration, and mild to moderate impairments in motivation and drive.

In a July 2013 VA mental health outpatient treatment record, the Veteran reported struggling with depressed mood and anxiety over the past few months.  She reported that she was not sleeping well and the prescribed Zolpidem had no effect.  She also reported that she was eating more and gained weight.  On the positive side, she was recently engaged, doing extremely well in school and thinking of pursuing a bachelor's degree, and moved to a nicer neighborhood.  Her mood was euthymic with full affect and normal speech.  On July 22, 2013, the Veteran reported having racing thoughts and insomnia.  She reported drinking 1-2 beers per night, and reported a new onset of mild auditory hallucinations of hearing her name called when no one was there.  She said her mood was up and down with anxiety, depression, and no middle ground.  She was assessed as being hypomanic, but with no history of bipolar disorder, her presentation could have been secondary to lack of sleep, alcohol consumption, and stress.  In November 2013, the Veteran again reported trouble sleeping over the past few weeks.  She was upset about an incident with her mother and a disagreement with a longtime friend.  She reported that she did not have too much anxiety during the day, as she was busy with school.  On a few days, she did not want to get out of bed but tried to make herself do so.  She was making new friends in school and enjoying the support of the new friends.  Her daughter got married and they keep in regular contact by phone.  She was also friends with her former significant other, had started dating someone new, and got a puppy.  The Veteran's mood was found to be euthymic with full affect and normal speech.  She did not have thoughts of suicide or homicide.

In February 2014, the Veteran was assessed at VA as not meeting the criteria for continuing SSA disability benefits due to depression (and urticaria).  Also in February 2014, during an appointment for diabetes management, the Veteran reported that her PTSD and anxiety were really bad and she was considering dropping her classes at school to get more control of things.  She stated that depression started after her daughter and son-in-law moved out of her house, and admitted to overeating.  In April 2014, the Veteran reported that her PTSD and anxiety had gotten a little better since she took the semester off of school.  

In June 2014, the Veteran underwent an SSA mental status examination.  The Veteran reported to the psychologist that she was anxious and depressed at times.  She indicated that she slept well over the past month, usually 6 hours per night with the aid of medication, and that her energy level was over the past month was good.  She also reported being socially withdrawn 50 percent of the time and having frequent racing thoughts.  The psychologist indicated that the Veteran showed a full range of affect and smiled often.  She had rapid speech, which suggested bipolar disorder.  She denied a history of suicide attempts, and last thought about harming herself one month ago.  There was no indication of delusional or paranoid ideation.  The psychologist reported that the Veteran denied symptoms of PTSD, and did not describe symptoms of a panic disorder.  The psychologist diagnosed the Veteran with Axis I diagnoses of bipolar disorder not otherwise specified (NOS), rule out bipolar II disorder, rule out anxiety disorder NOS versus generalized anxiety disorder.  Her GAF score was 58.  Regarding her capacity to work, she would be able to understand, remember, and carry out simple instructions.  The Veteran's ability to respond appropriately to supervisors and coworkers would be mildly limited, due to rapid speech that made it difficult at times to understand what she said.  Her ability to maintain concentration, attention, and work pace is likely to be mildly-to-moderately limited at times due to racing thoughts and anxiety.  Her ability to withstand routine work stress and adapt to changes on the job was also likely to be mildly-to-moderately limited at times.  She would not require supervision of her finances.  A July 2014 SSA mental residual functional capacity assessment report indicated that the Veteran was not significantly limited in her social interaction, despite her claim that she did not spend time with others.  Her statements were found to be partially credible.  The opining psychologist reported that despite her mental health impairments, she continued to engage in school, was motivated for school, maintained relationships, maintained a stable home, and cared for herself independently.

VA treatment records indicate that in July 2014, the Veteran requested individual therapy to address anxiety and coping skills.  She also stated that she had been doing very well since her last appointment - she was back in school, keeping up with assignments, and getting good grades.  Her energy level was adequate, she was sleeping well most nights, anxiety was under adequate control, and she was taking her medication regularly with no troublesome side effects.  Her mood was found to be euthymic, with full affect congruent to content, and normal speech.  

In July 2014, SSA notified the Veteran that her disability benefits would be stopped effective September 2014 because her health had improved and she was able to work.  

The Board finds that the weight of the evidence shows that the Veteran's PTSD has manifested by mild to moderate symptoms, including depressed mood, anxiety, and chronic sleep impairment.  Moreover, the medical evidence of record shows that for the entire period of appeal, the GAF scores assigned to the PTSD were between 58 and 61, which is indicative of mild-to-moderate symptoms or ranging from some difficulty in social or occupational functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships to moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).  See DSM-IV.  

The Board also finds that a 50 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal.  The evidence shows that the PTSD does not cause occupational and social impairment with reduced reliability and productivity, nor has the Veteran's PTSD been manifested by symptoms including flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective relationships.  Her predominate symptoms are depression, anxiety, sleep trouble and trouble getting up in the morning.  Even considering these symptoms, they are not of such frequency or severity that they result in occupational and social impairment with reduced reliability and productivity.  For instance, the Veteran has been taking college classes regularly since September 2011, taking only one semester off due to mental health reasons.  She has maintained several close relationships, including with her daughter, friends, and partners.  She has also made new friendships with classmates at school.  She has maintained a stable home, cared for herself independently, and cared for her dog.  Her mood has consistently been assessed as being euthymic with full affect, with only one instance in a nearly-four-year period in which she was assessed as being hypomanic.  The June 2014 SSA psychologist indicated she could understand, remember and carry out simple instruction and although her racing thoughts and rapid speech may make things difficult at times it was noted to be a mild to moderate limitation. A VA psychologist and SSA psychologist both indicated that the Veteran had mild-to-moderate occupational impairments with intermittent periods of inability to perform occupational tasks.  Her March 2013 GAF score of 61 indicates some mild symptoms, but general functioning pretty well and has some meaningful interpersonal relationships.  

The Board has considered the Veteran's June 2014 GAF score of 58, which reflects moderate symptoms, but finds it significant that the June 2014 psychologist also indicated that the Veteran would be impaired at work mildly-to-moderately at times, and that she was engaged in school, maintained relationships, maintained a stable home, and cared for herself independently.  The Board also considered the report of auditory hallucinations in July 2013 and a thought of harming herself a month before her June 2014 appointment as these symptoms appear in the criteria for a higher rating.  However, auditory hallucination was only reported once and although the Veteran reported one instance of thinking of harming herself, she consistently denied any suicidal or homicidal ideations during her treatment and VA examinations.  Furthermore, as noted above, the overall picture reflected she was generally motivated in her classwork, did well in school, had good relationships and even formed new friendships over the course of the appeal.  In sum, the Veteran's disability picture does not more nearly approximate the 50 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  Accordingly, the claim for a higher initial rating in excess of 30 percent for PTSD with depressed mood is denied.

Analysis:  Increased Rating for Diabetes Mellitus, Type II

Diabetes mellitus is rated as follows:  A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.

A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1):  Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Note (2):  When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

In this case, the Veteran contends without further elaboration that a rating in excess of 20 percent for her service-connected diabetes is warranted.  See the March 2014 notice of disagreement.  

In a June 2012 VA treatment record, the Veteran reported that if her blood sugars got below 70-80, she experienced symptoms of sweating, feeling shaky, lethargy, and inability to think right.  She reported having one such episode of these symptoms.

In February 2013, the Veteran called her VA primary care provider because she was having trouble controlling her diabetes and wanting to meet with a nurse practitioner sooner than scheduled.  She enrolled in diabetes management classes.  In March 2013, the Veteran reported that she was taking all medications as ordered, but not following her diet.  The Veteran was started on insulin.  

The Veteran was afforded a VA examination in March 2013.  The examiner indicated that the Veteran's diabetes mellitus was controlled by a prescribed oral hypoglycemic agent, and the Veteran did not require regulation of activities as part of her medical management of diabetes mellitus.  The examiner also noted that that the Veteran visited her provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions and had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran also did not have progressive unintentional weight loss attributable to diabetes.

In September 2013, the Veteran's VA nurse practitioner noted that the Veteran had canceled three appointments with her primary care provider and had not followed up with her pharmacist since being started on insulin.  

The Veteran had another VA examination in January 2014.  The examiner indicated that the Veteran did not require regulation of activities as part of her medical management of diabetes mellitus.  The examiner also noted that that the Veteran visited her provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions and had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran also did not have progressive unintentional weight loss attributable to diabetes.

In February 2014, the Veteran stated that she was aware that she was neglecting her health.  In May 2014, VA treatment notes indicate that the Veteran was interested in losing weight and joined Weight Watchers for three months, but was not really "sticking to this."  

The Board has considered all of the evidence of record and finds that it does support a higher evaluation for diabetes.  Specifically, there is no evidence of the Veteran having to regulate her activities due diabetes.  There is no indication in the Veteran's VA treatment record that her activities were regulated, and both VA examiners indicated specifically that that the Veteran did not require regulation of activities as part of her medical management of diabetes mellitus.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  As the evidence does not demonstrate regulation of activities, the Board finds that a 40 percent evaluation for diabetes is not warranted.  Accordingly, the claim for a higher rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms and disability picture are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  As stated and analyzed above, the 30 percent schedular rating for PTSD contemplates the Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment, and the 20 percent schedule rating for diabetes mellitus, type II contemplates the Veteran's symptoms of requiring insulin and a restricted diet, with no evidence of regulation of activities.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability ratings for her levels of impairment.  In other words, she did not assert that she had any symptoms from her service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder is dismissed.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

An initial rating in excess of 30 percent for service-connected PTSD with depressed mood is denied.

An increased rating in excess of 20 percent for service-connected diabetes mellitus, type II is denied.


REMAND

The Veteran contends that her urticaria with angioedema is related to her service-connected diabetes mellitus, type II.  See the August 2014 VA Form 9.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran was afforded a VA examination in November 2010 to determine the nature and etiology of the urticaria with angioedema.  The examiner indicated that it was less likely as not that the condition is related to military service because the Veteran did not have this condition until 2008 and her service treatment records do not show any indication of this type of condition during service.

The VA examiner did not, however, render a medical opinion as to whether the Veteran's diabetes mellitus, type II aggravated or worsened the urticaria with angioedema.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310, disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not, however, concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2014). 

The Board notes that the Veteran underwent VA examinations for diabetes mellitus in March 2013 and January 2014.  The March 2013 examination report indicates that the Veteran did not have a skin condition that was at least as likely as not due to diabetes mellitus, but urticaria with angioedema was not specifically mentioned.  The January 2014 examination report indicates that the Veteran's diabetes did not permanently aggravate "any of the following conditions," but it is unclear what conditions were considered.

The Board therefore finds that the RO/AMC should ask the examiner who conducted the November 2010 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether the Veteran's urticaria with angioedema has been aggravated by the service-connected diabetes mellitus, type II. 

The Board also notes that the Veteran has a pending appeal of entitlement to a TDIU.  Adjudication of that claim must be deferred, as the issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the November 2010 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the urticaria with angioedema is aggravated by the service-connected diabetes mellitus, type II. 

If the examiner finds that the urticaria with angioedema was aggravated by the service-connected diabetes mellitus, type II, the examiner should report the degree of severity of the urticaria with angioedema before the onset of aggravation and report the current level of severity of the urticaria with angioedema. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).U




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


